Citation Nr: 0619986	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss in the right ear.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk





INTRODUCTION

The veteran had active military service from September 1967 
to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
hearing loss in the veteran's right ear with a noncompensable 
(zero percent) evaluation, effective from December 15, 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations of later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently before the Board was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized the 
hearing loss rating issue as set forth above.  Further, in 
cases such as this one, where the original rating assigned 
has been appealed, consideration must be given as to whether 
the veteran deserves a higher or lower rating (so-called 
"staged ratings") at any point during the pendency of the 
claim.  Id. 


FINDING OF FACT

The veteran's service-connected hearing loss in his right ear 
equates to level I for rating purposes.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 39 C.F.R. §§ 3.383, 3.385, 4.1, 4.85, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for hearing loss in his 
right ear.  He also has hearing loss in his left hear, but 
the hearing loss in his left ear is not service connected.

The veteran contends that his service-connected hearing loss 
warrants a compensable rating.  His most recent audiological 
evaluation was in December 2005.  This evaluation revealed 
that his puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 dB
15 dB
15 dB
40 dB
55 dB
LEFT
105+ dB
105+ dB
105+ dB
105+ dB
105+ dB

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and his left hear could not be 
tested.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86 (2005).  In evaluating 
the veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numerical designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule established 11 
auditory acuity levels ranging from I, for essentially normal 
acuity, through XI, for profound deafness.  38 C.F.R. § 4.85.  

However, not all patterns of hearing loss are rated in this 
manner.  For example, where the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more in an ear, 
the Roman numeral designation for that ear is taken from 
either Table VI or VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2005).  See also Id; 
§§ 4.85(c), 4.86(b) (indicating that alternative 
methodologies also apply when the examiner certifies that use 
of the speech discrimination test is not appropriate, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz).  Neither of these 
applications is appropriate here because the veteran had 
puretone thresholds of 15 dB at 1000 and 2000 Hertz in his 
service-connected right ear.

Generally speaking, if impaired hearing is service connected 
in only one ear-as is the case here-the non-service-
connected ear is assigned a designation of Roman numeral I 
for purposes of determining the percentage evaluation from 
Table VII.  However, effective from December 6, 2002, if an 
appellant has hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability, and hearing impairment as a result of non-
service-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3)); see 
also 38 C.F.R. § 3.385 (2005) (indicating that, for VA 
purposes, impaired hearing is considered to be a disability 
only if the auditory threshold at 500, 1000, 2000, 3000, 
and/or 4000 Hertz is 40 decibels or greater; if the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).

In the present case, the record shows that the veteran most 
recently underwent VA audiometric examination in December 
2005.  These data (see above) clearly show that the veteran's 
non-service-connected left ear meets the criteria for 
impaired hearing under 38 C.F.R. § 3.385.  However, the 
service-connected right ear hearing impairment is not 
independently ratable at 10 percent.  That is to say, 
assuming for a moment-for analytical purposes-that the 
veteran had normal hearing (i.e., level I acuity) in the non-
service-connected left ear, he would not be entitled to a 
10 percent rating for the right ear based on his level I 
hearing in that ear, as set out in Table VII.  

In other words, at the December 2005 VA evaluation, the 
veteran's right ear discrimination score was 96 percent, and 
the average puretone threshold was 31.25 dB.  When applied to 
the numeric designation chart (Table VI), this hearing loss 
yields a numeric score of level I.  See 38 C.F.R. § 4.85(d).

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Since the left ear hearing loss is not service connected, 38 
C.F.R. § 4.85(f) instructs VA to assign the left ear a 
numeric score of level I.  When the numeric score levels of 
both the veteran's ears are entered into the percentage 
evaluation chart (Table VII), the resulting percentage is 
zero.  See 38 C.F.R. § 4.85(e), Diagnostic Code 6100.  (The 
left ear is treated as normal (level I) because the right ear 
is not independently ratable as compensably disabling for the 
purpose of applying 38 C.F.R. § 3.383.)  

The Board notes the veteran's contention that he has trouble 
understanding conversations when there is background noise.  
However, VA's determination of hearing loss ratings is a 
mechanical application of audiological evaluations to 
established numerical levels.  Because the veteran's hearing 
loss in his left ear is not service connected, VA regulations 
require the assignment of a numeric score of level I.  
Because the combination of this numeric score and the numeric 
score for his right ear, also I, yields a zero percent 
evaluation, the veteran's hearing loss is not compensable. 

As noted, when a veteran appeals an original rating decision 
based on dissatisfaction with the original rating, the Board 
must consider whether the veteran deserved a higher or lower 
rating at any point during the pendency of the appeal.  
Fenderson, 12 Vet. App. at 125-26.  The only other 
audiological evaluation of record performed since the 
veteran's claim was received was performed in January 2004.  
This evaluation showed the same puretone thresholds for 1000, 
2000, 3000, and 4000 Hertz as the December 2005 evaluation.  
In addition, the January 2004 evaluation indicated a speech 
recognition ability of 98 percent; two percentage points 
higher than the December 2005 evaluation.  Because this 
January 2004 evaluation also results in a rating of zero 
percent-for all the same reasons that the December 2005 
examination results in a zero percent rating, staged ratings 
are not warranted here.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the claimant is expected to provide; (3) 
that VA will seek to provide; and (4) must ask the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, well before the initial RO decision.

Specifically regarding VA's duty to notify, the VCAA 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO did not, in explicit language, 
specifically request that the veteran provide any evidence or 
information he had pertaining to his claim.  However, reading 
the RO's January 2004 letter as a whole, the Board finds that 
the letter was in compliance with the "fourth notice 
element."  See Mayfield v. Nicholson, 19 Vet. App. 103, 127 
(2005).  The letter fulfilled the essential purposes of the 
regulation in that it gave notice to the veteran that 
specifically told him that he should send the VA any medical 
reports he had.  Since adjudication of this issue involves 
only medical evidence, by informing the veteran that he 
should submit all medical records, VA effectively asked the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Thus, the Board concludes that VA is 
in compliance with its duty to request the veteran to submit 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Mayfield, 19 
Vet. App. at 127. 

As for VA's duty to assist, examinations were conducted 
sufficient to rate the disability at issue.


ORDER

Entitlement to a higher initial evaluation for right ear 
hearing loss is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


